     Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.56 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LARRY WAYNE FIGURES, II,
                       Plaintiff,                    Case No. 1:20-cv-909

v.                                                   Honorable Hala Y. Jarbou

CHRISTOPHER R. BECKER et al.,
                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s federal claims for failure to state a claim. The Court

declines to exercise supplemental jurisdiction over Plaintiff’s state law claims. Those claims will

be dismissed without prejudice.
     Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.57 Page 2 of 12




                                             Discussion

I.       Factual allegations

                  Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the St. Louis Correctional Facility (SLF) in St. Louis, Gratiot County, Michigan.

Plaintiff is serving a sentence 13 years, 6 months, to 22 years, 6 months, following his guilty plea

to a charge of third-degree criminal sexual conduct (CSC-III) in the Kent County Circuit Court.

Plaintiff alleges that the prosecutor, assistant prosecutor, defense counsel, and arresting officer

committed constitutional violations in connection with Plaintiff’s prosecution for CSC-III.

Plaintiff sues Kent County Prosecutor Christopher R. Becker, Kent County Assistant Prosecutor

Kimberly A. Richardson, Plaintiff’s retained criminal counsel Ryan Maesen, and Grand Rapids

Police Officer Case Weston. Plaintiff sues each Defendant in that Defendant’s official and

personal capacity.

                  Plaintiff alleges that the Defendants’ actions have caused him to suffer cruel and

unusual punishment, pain and suffering, mental anguish, lost wages, and emotional distress, all as

a result of their use of fraudulent and deceptive charges to obtain a criminal conviction. Plaintiff

claims Defendants violated his Eighth Amendment rights, subjected him to malicious prosecution,

and denied him due process of law. Plaintiff also claims that Defendants committed the state law

tort of gross negligence. The crux of Plaintiff’s complaint is that he was sentenced as a fourth

habitual offender under Mich. Comp. Laws § 769.12 and that one of his predicate felonies—a

December 2, 2004, conviction for possession of less than 25 grams of cocaine—was “fraudulent.”

                  Plaintiff attaches the Felony Complaint to his complaint. (Felony Compl., ECF No.

1-1, PageID.20.) The Felony Complaint identifies the complaining witness as Defendant Weston.

It identifies three prior felonies, including the cocaine possession conviction which Plaintiff claims

is false. (Id.)

                                                  2
  Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.58 Page 3 of 12




               Although the felony complaint gave Plaintiff notice of a sentence enhancement as

a fourth habitual offender, Plaintiff was not sentenced as a fourth habitual offender. The plea

agreement required Plaintiff to enter a plea to CSC-III as a second habitual offender:

       The Court:              Is there a plea offer, Ms. Richardson?

       Ms. Richardson:         Yes, your Honor, to plea to Count 1, criminal sexual conduct
                               in the third degree as a Supp 2, we would dismiss the other
                               supplement including the CSC second offense notice. We
                               would also dismiss cases 18-02865-FH along with 18-
                               02886-FH.

       The Court:              Mr. Maesen, is that your understanding of the plea offer in
                               these three cases?

       Mr. Maesen:             Yes, your Honor.

       The Court:              Mr. Figures, you’re charged with criminal sexual conduct in
                               the third degree as a second felony offender. Do you
                               understand the nature of the charge against you?

       The Defendant:          Yes, your Honor.

People v. Figures, No. 17-02285 (Kent Cnty. Cir. Ct. Jun. 4, 2018) (Plea Tr. attached as Exhibit 1).

The Michigan Department of Corrections also reports that Plaintiff was sentenced as a second

habitual offender. See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=538444

(visited Oct. 4, 2020).     Nonetheless, Plaintiff seeks hundreds of thousands of dollars in

compensatory and punitive damages because he was fraudulently prosecuted as a fourth habitual

offender.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include


                                                  3
  Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.59 Page 4 of 12




more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      State actor

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed
                                                   4
  Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.60 Page 5 of 12




by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Dominguez v.

Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009); Street v. Corr. Corp. of Am., 102 F.3d 810,

814 (6th Cir. 1996). In order for a private party’s conduct to be under color of state law, it must

be “fairly attributable to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982); Street,

102 F.3d at 814. There must be “a sufficiently close nexus between the State and the challenged

action of [the defendant] so that the action of the latter may be fairly treated as that of the State

itself.” Skelton v. Pri-Cor, Inc., 963 F.2d 100, 102 (6th Cir. 1991) (citing Jackson v. Metro. Edison

Co., 419 U.S. 345, 351 (1974)).

               Plaintiff cannot show that his court-appointed attorney acted under color of state

law. In Polk Cty. v. Dodson, 454 U.S. 312 (1981), the Supreme Court held that defense counsel

perform a private, not an official, function:

       In our system[,] a defense lawyer characteristically opposes the designated
       representatives of the State. The system assumes that adversarial testing will
       ultimately advance the public interest in truth and fairness. But it posits that a
       defense lawyer best serves the public, not by acting on behalf of the State or in
       concert with it, but rather by advancing “the undivided interest of his client.” This
       is essentially a private function, traditionally filled by retained counsel, for which
       state office and authority are not needed.

454 U.S. at 318-19 (footnotes omitted). The Polk County Court further held that this is true even

of the state-appointed and state-paid public defender. Id. at 321. In Plaintiff’s case, however, his

defense counsel was retained, not appointed.

               The Court said that, once a lawyer undertakes the representation of an accused, the

duties and obligations are the same whether the lawyer is privately retained, appointed, or serves

in a legal aid or defender program. Id. at 323. The Court held that, even though a public defender

is paid by the state, he or she does not act under color of state law in representing the accused. Id.

at 325. Rather, defense counsel—whether privately retained or paid by the state—acts purely on

behalf of the client and free from state control. Id. The Sixth Circuit has adhered to the holding in
                                                  5
  Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.61 Page 6 of 12




Polk County in numerous decisions. See, e.g., Floyd v. Cty. of Kent, 454 F. App’x 493, 497

(6th Cir. 2012) (holding that, when performing traditional functions as counsel, a public defender

is not a state actor); Powers v. Hamilton Cty. Pub. Defender, 501 F.3d 592, 611 (6th Cir. 2007)

(same); Harmon v. Hamilton Cty. Court of Common Pleas, 83 F. App’x 766, 767 (6th Cir. 2003).

Accordingly, Plaintiff’s retained attorney does not act under color of state law, and no claim under

§ 1983 can be maintained against him. Plaintiff’s § 1983 claim against Defendant Maesen

therefore will be dismissed with prejudice.

                To the extent that Plaintiff asserts claims of fraud and legal malpractice against

Defendant Maesen, these claims arise solely under state law. Section 1983 does not provide

redress for a violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton

v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). The Sixth Circuit has stated that district courts

should generally decline to exercise supplemental jurisdiction over state law claims under these

circumstances. See Landefeld v. Marion Gen. Hosp., 994 F.2d 1178, 1182 (6th Cir. 1993); Hawley

v. Burke, No. 97-1853, 1998 WL 384557, at *1-2 (6th Cir. June 18, 1998). Accordingly, Plaintiff’s

state-law claims will be dismissed without prejudice.

IV.     Official capacity claims

                Plaintiff sues Defendants in their official and personal capacities.            Because

Defendant Maesen is not a state actor, he does not have an official capacity. The other Defendants,

however, act in an official capacity.

        A.      The prosecutors

                Official-capacity lawsuits “generally represent only another way of pleading an

action against an entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165

(1985) (citing Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690, n. 55 (1978)).

An official-capacity suit is to be treated as a suit against the entity itself. Id. at 166 (citing Brandon

                                                    6
    Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.62 Page 7 of 12




v. Holt, 469 U.S. 464, 471-72 (1985)); see also Matthew v. Jones, 35 F.3d 1046, 1049 (6th Cir.

1994). “Individuals sued in their official capacities stand in the shoes of the entity they represent,”

and the suit is not against the official personally. Alkire v. Irving, 330 F.3d 802, 810 (6th Cir.

2003); Graham, 473 U.S. at 165-66.

                  Although prosecutors may be elected county officials or employed by the county,

prosecutors in Michigan are deemed to be state agents when prosecuting state criminal charges.

Cady v. Arenac Cty., 574 F.3d 334, 342–43 (6th Cir. 2009). Therefore, Plaintiff’s claims against

Defendants Becker and Richardson in their respective official capacities are actually claims against

the State of Michigan.

                  Regardless of the form of relief requested, the states are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). Accordingly, Plaintiff has failed to state a claim against Defendants Becker

and Richardson in their official capacities.1




1
 Ordinarily, a suit against an individual in his official capacity is equivalent to a suit brought against the governmental
entity. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Matthews v. Jones, 35 F.3d 1046, 1049
(6th Cir. 1994). Nevertheless, an official-capacity action seeking injunctive relief constitutes an exception to
sovereign immunity. See Ex Parte Young, 209 U.S. 123, 159-60 (1908) (Eleventh Amendment immunity does not
bar prospective injunctive relief against a state official). Plaintiff seeks only damages, so the Ex Parte Young exception
does not apply.

                                                            7
  Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.63 Page 8 of 12




       B.      Officer Weston

               Officer Weston is employed by the Grand Rapids Police Department. He acts in

an official capacity for the City of Grand Rapids. The City of Grand Rapids, as a municipality,

does not enjoy sovereign immunity. Nonetheless, “before a local government can be held liable

for injuries under section 1983, whether the suit is pleaded as an official capacity suit or a suit

against the local government, a plaintiff must show that his injuries were the result of some ‘policy

or custom’ attributable to the governmental entity.” Leach v. Shelby Cty. Sheriff, 891 F.2d 1241,

1245 (6th Cir. 1989). Plaintiff makes no such allegation in his complaint; therefore, he has failed

to state a claim against Defendant Weston in his official capacity.

V.     Personal capacity claims

               Plaintiff’s claims against Defendants Becker, Richardson, and Weston in their

personal capacities fare no better.

            A. Prosecutorial immunity

               Defendants Becker and Richardson, as prosecutors, are entitled to absolute

immunity for their actions in prosecuting the criminal action against Plaintiff. The Supreme Court

embraces a functional approach to determining whether a prosecutor is entitled to absolute

immunity. Kalina v. Fletcher, 522 U.S. 118, 127 (1997); Burns v. Reed, 500 U.S. 478, 486 (1991);

Forrester v. White, 484 U.S. 219, 229 (1988); accord Koubriti v. Convertino, 593 F.3d 459, 467

(6th Cir. 2010); Lomaz v. Hennosy, 151 F.3d 493, 497 (6th Cir. 1998). Under a functional analysis,

a prosecutor is absolutely immune when performing the traditional functions of an advocate.

Kalina, 522 U.S. at 130; Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir. 2003); Grant v.

Hollenbach, 870 F.2d 1135, 1137 (6th Cir. 1989). The Supreme Court has held that a prosecutor

is absolutely immune for the initiation and pursuit of a criminal prosecution. Imbler v. Pachtman,

424 U.S. 409, 431 (1976); Lomaz, 151 F.3d at 497. Acts which occur in the course of the

                                                 8
  Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.64 Page 9 of 12




prosecutor’s role as advocate are entitled to protection of absolute immunity, in contrast to

investigatory or administrative functions that are normally performed by a detective or police

officer. Buckley v. Fitzsimmons, 509 U.S. 259, 273, 276-78 (1993); Grant, 870 F.2d at 1137. In

the Sixth Circuit, the focus of the inquiry is how closely related the prosecutor’s conduct is to his

role as an advocate intimately associated with the judicial phase of the criminal process. Spurlock,

330 F.3d at 797; Ireland v. Tunis, 113 F.3d 1435, 1443 (6th Cir. 1997). The actions of the

prosecutors here—charging Plaintiff, negotiating a plea, and participating in the plea and

sentencing hearings—are intimately associated with the judicial phase of the criminal process.

Accordingly, Defendants Becker and Richardson are entitled to immunity and Plaintiff has failed

to state a viable claim against them.

       B.      Heck v. Humphrey

               The Supreme Court has limited the availability of § 1983 actions for prisoners in a

series of cases, the most pertinent of which is Heck v. Humphrey, 512 U.S. 477 (1994). The Sixth

Circuit explained the bar that Heck places on § 1983 suits brought by prisoners:

       Federal courts have long recognized the potential for prisoners to evade the habeas
       exhaustion requirements by challenging the duration of their confinement under 42
       U.S.C. § 1983, rather than by filing habeas petitions. Consequently, the Supreme
       Court recognized a “habeas exception” to § 1983 in Preiser v. Rodriguez, 411 U.S.
       475 (1973), when it held that suits challenging the fact or duration of confinement
       fall within the traditional scope of habeas corpus and accordingly are not cognizable
       under § 1983. The Court expanded the habeas exception to § 1983 in Heck v.
       Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997). In
       Heck, the Court determined that, unless a prisoner’s conviction or sentence were
       previously set aside by a separate legal or administrative action, § 1983 would not
       countenance claims for damages if a finding for the plaintiff would necessarily
       invalidate a conviction or sentence. And in Balisok, the Court concluded that a
       prisoner cannot use § 1983 to challenge prison procedures employed to deprive him
       of good-time credits when the . . . procedural defect alleged would, if established,
       “necessarily imply the invalidity of the punishment imposed.” 520 U.S. at 648.

Thomas v. Eby, 481 F.3d 434, 438 (6th Cir. 2007) (emphasis in original).



                                                 9
    Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.65 Page 10 of 12




                 The claims Plaintiff raises in this action would necessarily invalidate his conviction.

Indeed, Plaintiff relies upon the same allegations he raises here to support a motion for relief from

judgment in his criminal case. Therefore, until Plaintiff’s conviction is set aside, § 1983 will not

allow a claim for damages. Because Plaintiff’s claim is barred by Heck until his conviction is set

aside, he has failed to state a claim against Defendant Weston.2

                 A court’s dismissal of a claim on the basis that it is barred by Heck v. Humphrey is

properly considered a dismissal under 28 U.S.C. § 1915(g) because it fails to state a claim on

which relief can be granted. See Hunt v. Michigan, 482 F. App’x 20, 22 (6th Cir. 2012) (a claim

barred by Heck is properly dismissed for failure to state a claim); Morris v. Cason, 102 F. App’x

902, 903 (6th Cir. 2004) (same). However, such a dismissal should be without prejudice. Sampson

v. Garrett, 917 F.3d 880, 882-83 (6th Cir. 2019) (citing Taylor v. First Am. Bank-Wayne, 973 F.2d

1284, 1289 (6th Cir. 1992)). The Court therefore will dismiss without prejudice for failure to state

a claim Plaintiff’s Heck-barred claims against Defendant Weston.

        C.       State law claims

                 Plaintiff indicates that he is pursuing state law claims against Defendants Becker,

Richardson, and Weston for gross negligence. “Generally, once a federal court has dismissed a

plaintiff’s federal law claim, it should not reach state law claims.” Experimental Holdings, Inc. v.

Farris 503 F.3d 514, 521 (6th Cir. 2007) (citing United Mine Workers of Am. v. Gibbs, 383 U.S.

715, 726 (1966)). “Residual jurisdiction should be exercised only in cases where the interests of

judicial economy and the avoidance of multiplicity of litigation outweigh our concern over

needlessly deciding state law issues.” Moon v. Harrison Piping Supply, 465 F.3d 719, 728




2
 Plaintiff’s claims against Defendants Becker and Richardson also would be barred by Heck. However, as the Court
earlier discussed, Defendants Becker and Richardson are entitled to absolute immunity from those claims.

                                                      10
 Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.66 Page 11 of 12




(6th Cir. 2006). Where a district court has exercised jurisdiction over a state law claim solely by

virtue of supplemental jurisdiction and the federal claims are dismissed prior to trial, the state law

claims should be dismissed without reaching their merits. See Landefeld v. Marion Gen. Hosp.,

994 F.2d 1178, 1182 (6th Cir. 1993); Faughender v. City of N. Olmsted, 927 F.2d 909, 917

(6th Cir. 1991); Coleman v. Huff, No. 97-1916, 1998 WL 476226, at *1 (6th Cir. Aug. 3, 1998).

Accordingly, Plaintiff’s state law claims will be dismissed without prejudice.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claims against Defendants Becker, Richardson, and

Weston all will be dismissed with prejudice for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s official-capacity claim against

Defendant Weston also will be dismissed with prejudice for failure to state a claim. Plaintiff’s

personal-capacity claims against Defendant Weston will be dismissed without prejudice for failure

to state a claim. Plaintiff’s state-law claims against all Defendants will be dismissed without

prejudice.

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). Although the Court concludes that Plaintiff’s claims are properly dismissed, the

Court does not conclude that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court does not certify that

an appeal would not be taken in good faith. Should Plaintiff appeal this decision, the Court will

assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11,

unless Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of



                                                 11
 Case 1:20-cv-00909-HYJ-SJB ECF No. 6 filed 10/14/20 PageID.67 Page 12 of 12




§ 1915(g). If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump

sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    October 14, 2020                           /s/ HALA Y. JARBOU
                                                     Hala Y. Jarbou
                                                     United States District Judge




                                                12
